George Rose Smith, J. This dispute results from a traffic collision which occurred in Osceola last November. Louise Moore, the defendant, appeals from a $700 judgment representing the property damage sustained by the plaintiffs, Ralph and Mary Ann Wilson. The only issue here is whether Mrs. Wilson, who was driving the Wilson car, was contributorily negligent as a matter of law. On the day in question Mrs. Wilson was driving along Hale Avenue, which is a through street protected by stop signs. As Mrs. Wilson neared the intersection with Grandview Street she saw the defendant’s car approaching from the right. The latter vehicle slowed down, and Mrs. Wilson assumed that it would stop. The defendant did not stop, however; she drove into the intersection in front of the Wilson car. Mrs. Wilson applied her brakes and swerved to the left but was unable to avoid the collision. She testified that Mrs. Moore admitted at once that she had been at fault. Mrs. Moore denies having made this admission, hut she does concede that she diet not stop before entering Hale Avenue. Her version is that she slowed almost to a stop, saw nothing coming, and was crossing Hale Avenue when her car was struck. We think the evidence amply sufficient to support the verdict, for reasonable men might well conclude that Mrs. Wilson was not acting carelessly in assuming that the other driver would obey the stop sign. Affirmed.